Appeal by defendant from an order of the Supreme Court, Queens County, dated October 10, 1972, which denied his motion to dismiss the complaint on the ground of lack of jurisdiction of his person. Order reversed, with $20 costs and disbursements, and motion remanded to Special Term for further proceedings not inconsistent herewith. A hearing should be held so that it can be determined whether the process server exercised due diligence in attempting to effectuate personal service of the summons and complaint upon defendant under CPLR 308 (subds. 1, 2) (Casey v. Wernikoff, 29 A D 2d 685). Hopkins, Acting P. J., Latham, Gulotta, Christ and Brennan, JJ., concur.